Title: From Thomas Jefferson to Owl and Others, 8 January 1803
From: Jefferson, Thomas
To: Owl


          
            Brothers Miamis and Delawares. 
          
          I am happy to see you here, to take you by the hand, & to renew the assurances of our friendship. the journey which you have taken is long: but if it leads to a right understanding of what either of us may have misunderstood it will be useful for all. for, living in the same land, it is best for us all that we should live together in peace, friendship and good neighborhood.
          I have taken into serious consideration the several subjects on which you spoke to me the other day, & will now proceed to answer them severally.
          You know, brothers, that, in antient times, your former fathers the French settled at Vincennes, and lived and traded with your ancestors, and that those ancestors ceded to the French a tract of country, on the Wabash river, seventy leagues broad, & extending in length from Point coupée to the mouth of White river. the French, at the close of a war, between them and the English, ceded this country to the English; who, at the close of a war between them & us, ceded it to us. the remembrance of these transactions is well preserved among the White people; they have been acknoleged in a deed signed by your fathers, and you also, we suppose, must have heard it from them. sincerely desirous to live in peace & brotherhood with you, and that the hatchet of war may never again be lifted, we thought it prudent to remove from between us whatever might at any time produce misunderstanding. the unmarked state of our boundaries, & mutual trespasses on each others lands, for want of their being known to all our people, have at times threatened our peace. we therefore instructed Governor Harrison to call a meeting of the chiefs of all the Indian nations around Vincennes, & to propose that we should settle and mark the boundary between us. the chiefs of these nations met. they appeared to think hard that we should claim the whole of what their ancestors had ceded and sold to the whitemen, and proposed to mark off for us from Point coupée to the mouth of White river, a breadth of twenty four leagues only, instead of seventy. this offer was of little more than a third of our right. but the desire of being in peace and friendship with you, and of doing nothing which should distress you, prevailed in our minds, and we agreed to it. this was the act of the several nations, original owners of the soil, and by men duly authorised by the body of those nations. you brothers seem not to have been satisfied with it. but it is a rule in all countries that what is done by the body of a nation must be submitted to by all it’s members. we have no right to alter, on a partial deputation, what we have settled by treaty with the body of the nations concerned. the lines too which are agreed on, are to be run and marked in the presence of your chiefs, who will see that they are fairly run. your nations were so sensible of the moderation of our conduct towards them. but they voluntarily offered to lend us for ever the salt springs, & four miles square of land near the mouth of the Wabash, without price. but we wish nothing without price: and we propose to make a reasonable addition to the annuity we pay to the owners.
          You complain that our people buy your lands individually, & settle or hunt on them without leave. to convince you of the care we have taken to guard you against the injuries and arts of interested individuals, I now give you a copy of a law, of our great council the Congress, forbidding individuals to buy lands from you, or to settle or hunt on your lands; & making them liable to severe punishment: and if you will at any time sieze such individuals, and deliver them to any officer of the United States, they will be punished according to the law.
          We have long been sensible, brothers, of the great injury you recieve from an immoderate use of spirituous liquors. and altho’ it be profitable to us to make and sell those liquors, yet we value more the preservation of your health and happiness. heretofore we apprehended you would be displeased, were we to withold them from you. but learning it to be your desire, we have taken measures to prevent their being carried into your country: and we sincerely rejoice at this proof of your wisdom. instead of spending the produce of your hunting in purchasing this pernicious drink, which produces poverty, broils and murders, it will now be employed in procuring food & cloathing for your families, and increasing instead of diminishing your numbers.
          You have proposed, brothers, that we should deduct from your next year’s annuity, the expences of your journey here. but this would be an exactness we do not practise with our red brethren. we will bear with satisfaction the expences of your journey, and of whatever is necessary for your personal comfort; and will not, by deducting them, lessen the amount of the necessaries which your women and children are to recieve the next year.
          From the same good will towards you, we shall be pleased to see you making progress in raising stock and grain, and making clothes for yourselves. a little labour in this way, performed at home & at ease, will go further towards feeding and cloathing you, than a great deal of labour in hunting wild beasts.
          
          In answer to your request of a smith to be stationed in some place convenient to you, I can inform you that mr Wells, our agent, is authorised to make such establishments, and also to furnish you with implements of husbandry, & manufacture, whenever you shall be determined to use them. the particulars on this subject, as well as of some others mentioned in your speech, and in the written speech you brought me from Buckangelah & others, will be communicated and settled with you by the Secretary at war. And I shall pray you on your return, to be the bearers to your countrymen and friends of assurances of my sincere friendship: and that our nation wishes to befriend them in every thing useful, and to protect them against all injuries committed by lawless persons from among our citizens, either on their lands, their lives or their property.
          
            Th: Jefferson Jan. 8. 1803.
            
          
        